Title: From James Madison to James Monroe, 18 September 1813
From: Madison, James
To: Monroe, James


Dr. SirSaturday Sepr. 18. [1813]
Will you have such an answer given Mr. Chandler, as will accord with precedents, which I presume may admit of his communicating through a flag, shd. one be sent to Bermuda for other purposes and in the mean time to make an expert: on the ships here. The indulgences given to others who have lost Negroes, either by the Genl. or State authorities, have probably encouraged this application. Whether Mr. C. should be permitted to go himself to Bermuda, ought to depend on his personal character, if that could be a practicable ground of distinction. The answer to him may be facilitated by the improbability of any early oppy. such as he alludes to, of applying at Bermuda.
Majr. Parker & Capt. Lomax were with me yesterday on the subject of defensive arrangemts. for the Northn Neck. Before they left Fredg a letter had been recd. from Mr. Dawson dated the 9th. of Sepr. saying that Chauncy had again returned to Niagara, Yeo havg. again eluded an engagement. Affy.
J.M.
